      Case 5:19-cv-01756-LSC-SGC Document 11 Filed 08/27/20 Page 1 of 2                      FILED
                                                                                    2020 Aug-27 PM 03:23
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 JADEDIAH BUMPUS,                           )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )    Case No. 5:19-cv-01756-LSC-SGC
                                            )
 ROCHE DIAGNOSTIC                           )
 CORPORATION,                               )
                                            )
       Defendant.                           )

                           MEMORANDUM OPINION
      The magistrate judge entered a report on July 15, 2020, recommending this

action be dismissed without prejudice pursuant to Rule 12(h)(3) of the Federal Rules

of Civil Procedure for lack of federal subject-matter jurisdiction. (Doc. 10).

Although the magistrate judge advised the plaintiff of his right to file specific written

objections within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation. Therefore, in

accordance with Fed. R. Civ. P. 12(h)(3), this action is due to be dismissed without

prejudice for lack of federal subject-matter jurisdiction.

      A Final Judgment will be entered.
Case 5:19-cv-01756-LSC-SGC Document 11 Filed 08/27/20 Page 2 of 2




DONE and ORDERED on August 27, 2020.



                                    _____________________________
                                            L. Scott Coogler
                                       United States District Judge
                                                                      160704




                                2
